DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on March 18, 2021 is acknowledged. 
	Additionally in response to the election of species requirement, the Applicant’s elected without traverse a single combination of 10 chromosomal interactions in the reply filed on June 21, 2021.  The elected chromosomal interactions are shown below:

    PNG
    media_image1.png
    191
    479
    media_image1.png
    Greyscale

 
Claims 10-14 are currently pending.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2021.
The claims have been examined to the extent that the claims read on the elected combination of chromosomal interactions.  The additionally recited chromosomal interactions have been withdrawn from consideration as being directed to non-elected subject matter.  Prior .

Claim Objections

3.	Claims 11-13 are objected to because these dependent claims improperly utilize the article “A” in referring to the prior claim (e.g., “A method according to claim 10” as recited in claims 11-13). The claims should be amended to recite the article “The” or “the” rather than “A” or “a” (i.e., “The method according to claim 10...”).


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the presence of the elected chromosomal interactions and neurodegenerative conditions. This type of 
The instant claims recite abstract ideas.  The claims recite a step of “detecting” the presence or absence of the 10 elected chromosome interactions. Neither the specification nor the claims set forth a limiting definition for “detecting” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the presence or absence of the 10 elected chromosome interactions by reading the results of a laboratory report. 
 Claim 10 recites that the method is for determining diagnosis or prognosis of a neurodegenerative condition. The claim is considered to encompass diagnosing or prognosing, even if this step is not recited in the active tense. The broadest reasonable interpretation of the diagnosing and prognosing steps is that these steps may be accomplished by a mental process.  For example, one may “diagnose or prognose” the condition by thinking about the results of the detecting step. 
Claim 12 recites that the method is carried out to select individuals for a clinical trial. The claim is considered to encompass selecting, even if this step is not recited in the active tense. The broadest reasonable interpretation of the selecting step is that it may be accomplished by a mental process.  For example, one may “select” the individuals by thinking about the results of the detecting step. 
Claim 12 recites that the method is carried out to stratify the individuals taking part in a clinical trial. The claim is considered to encompass stratifying, even if this step is not recited in the active tense. The broadest reasonable interpretation of the stratifying step is that it may be 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 13 recites a step of administering an agent which is therapeutic for a neurodegenerative condition in order to provide treatment and/or prophylaxis of a neurodegenerative condition. However, claim 12 appears to include administering the agent to 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In the instant claims 11 and 12 recite steps in addition to the judicial exceptions.  However the recited steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
Claim 11 states that the detecting comprises (i) in vitro cross-linking of chromosome regions which have come together in a chromosome interaction to form cross-linked nucleic acid; (ii) subjecting said cross-linked nucleic acid to restriction digestion cleavage with an enzyme; and (iii) ligating said cross-linked cleaved nucleic acid ends to form the ligated product. 
Claim 12 states that the detecting comprises detection of a ligated nucleic acid which represents the regions of the chromosomes which have come together in said interaction, preferably by PCR or by probe hybridization detection. 

This finding is also evidenced by the disclosure of EpiSwitchTM technology in Jakub et al (Melanoma Research. 2015. 25: 408-411).
Regarding claim 12, methods of detecting chromosome interactions by detecting ligated regions using PCR or probes were also well-known, routine and conventional in the prior art. See, for example, the review article of Crutchley et al (Biomarkers in Medicine. 2010. 4(4): 611-629) which discusses the well-known techniques of 3C, 4C and 5C.
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-13 are rejected to for referring to specific figures and/or tables in the specification. In particular the claims refer to “chromosome interactions shown in Table 3 or 4”.  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   
Claims 10-13 are indefinite over the recitation of the phrase “chromosome interactions shown in Table 3 or 4”.  This recitation is confusing for numerous reasons.  First of all it is noted that the specification contains tables named “Table 3”, “Table 3b”, and “Table 4”. Thus it is unclear if the claims which recite “Table 3” are limited to “Table 3” or if they also include “Table 3b”.  A portion of each of the Tables is shown below:

    PNG
    media_image2.png
    87
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    136
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    501
    media_image4.png
    Greyscale


It is noted that none of these tables have a column titled “chromosome interactions”.  The tables appear to set forth primers and probes for detecting the “chromosome interactions” but do not set forth the complete structure of the actual “chromosome interactions”.  It is unclear what information Applicants are attempting to claim from these Tables.  For example it’s unclear if Applicants  they are trying to claim the probe names and corresponding SEQ ID NOs: that are set forth in Table 3, the primer SEQ ID NOs: that are set forth in Table 3 b, or the probe names that are set forth in Table 4. With respect to the probe names, these are not defined in such a way that the skilled artisan would be able to ascertain the complete structure of the chromosome interactions. It is not clear what is required to meet the limitation of “detecting” the presence or absence of a particular chromosome interaction.  The specification (para 0024) teaches that the regions of chromosome which come together to form the interaction can be more than 5kb, 10kb, 50kb, 100kb, 200kb, or more than 800kb apart on the same chromosome. For a chromosomal 
    PNG
    media_image1.png
    191
    479
    media_image1.png
    Greyscale

To any extent that the claims seek to define the markers in terms of the chromosome positions recited in Table 3 or 4, it is unclear as to what constitutes these chromosomal positions. The nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes). For instance, the nucleotide numbering of chromosomal positions in NCBI Homo sapiens Annotation Release 106 is expected to be distinct from that in Release 104 or 103 and the chromosomal positions in non-human subjects. There is no one single limiting definition for what constitutes particular nucleotide positions of a chromosomal sequence, such as position 13876814_13882582_14175710_14178153 of chromosome 12. As such, the recitations of the chromosomal positions are without a clear context and it is unclear as to what is encompassed by the recited chromosomal positions. Clarification is requested. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Nature of the Invention
	The claims are drawn to a method of determining diagnosis or prognosis of a neurodegenerative condition by detecting the presence or absence of chromosome interactions.  Thus the nature of the invention requires a reliable correlation between the chromosome interactions and neurodegenerative conditions. 
Scope of the Claims
The claims are drawn to a method of determining diagnosis or prognosis of a neurodegenerative condition in an individual.  In view of the recitation of “neurodegenerative condition” the claims broadly encompass ANY neurodegenerative condition (i.e., Alzheimer’s, ALS, Huntington’s, Parkinson’s, SMA). In view of the recitation of “individual” the claims encompass both human and non-human individuals.  In view of the recitation of “prognosis” the claims broadly encompass ANY prognostic factor (i.e., time to death, response to treatment, progression free survival, etc.). 
The claims recite a single active process step of detecting the presence or absence of at least 10 chromosome interactions shown in Table 3 or 4, wherein the elected 10 chromosome interactions are

    PNG
    media_image1.png
    191
    479
    media_image1.png
    Greyscale

To any extent that the claims seek to define the markers in terms of the chromosome positions recited in Table 3 or 4, it is unclear as to what constitutes these chromosomal positions. The nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes). For instance, the nucleotide numbering of chromosomal positions in NCBI Homo sapiens Annotation Release 106 is expected to be distinct from that in Release 104 or 103 and the chromosomal positions in non-human subjects. There is 
	The claims broadly encompass detecting the presence or absence of the chromosome interactions in order to determine diagnosis or prognosis of a neurodegenerative condition. However the claims do not set forth how these two steps are related because the claims do not set forth how one uses the data from the detecting step to arrive at the diagnosis or prognosis.  For example it’s unclear if the neurodegenerative disease is diagnosed when all of the chromosome interactions are present, when all of the chromosome interactions are absent, or when a certain number of chromosome interactions are present.   
Claim 12 states that the method is carried out to select individuals for a clinical trial, preferably a clinical trial in which efficacy of a candidate drug for a neurodegenerative disease is being tested.  However the claims do not set forth how detecting the presence or absence of chromosome interactions allows one to select individuals for a clinical trial. For example it’s unclear if one would be selected for the clinical trial when all of the chromosome interactions are present, when all of the chromosome interactions are absent, or when a certain number of chromosome interactions are present.   
Claim 12 states that the method is carried out to stratify the individuals taking part in a clinical trial based on a characteristic relevant to a neurodegenerative condition. However the 
Teachings in the Specification and Examples
The specification (abstract) states that the invention provides a method of determining the epigenetic chromosome interactions which are relevant to an epigenetic test for a neurodegenerative condition. 
The specification (para 0019) states that as used herein, the term `epigenetic` interactions typically refers to interactions between distal regions of a locus on a chromosome, said interactions being dynamic and altering, forming or breaking depending upon the status of the region of the chromosome. 
The specification (Examples) states that the inventors characterized the epigenetic profile of 5 patients with Alzheimer's disease (AD) and age matched controls.  Table 3 shows EpiSwitchTM probes for AD versus patients from the control group (AD-N), along with the q-value for the marker and whether the marker is prevalent in the Alzheimer's patient cohort or in the control cohort. Table 4 gives details of 14 preferred markers for AD, including whether they are expected to be prevalent in subjects with Alzheimer's disease or absent in in subjects with Alzheimer's disease. The tables are reproduced below with the elected chromosome interactions highlighted. 


    PNG
    media_image5.png
    279
    439
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    142
    470
    media_image6.png
    Greyscale
 
State of the Art and the Unpredictability of the Art
While methods of measuring chromosome interactions are known in the art, methods of correlating chromosome interactions with a phenotype (such as AD) are highly unpredictable.  The unpredictability will be discussed below.
The claims require detecting the presence or absence of 10 chromosomal interactions to determine the diagnosis of AD. However the claims do not set forth how one uses the data from the detecting step to arrive at the diagnosis.  For example the claims encompass a method wherein the presence or absence of 
    PNG
    media_image7.png
    29
    425
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    29
    425
    media_image7.png
    Greyscale
is diagnostic of AD.  However this breadth is not supported by the teachings in the specification which state that this particular marker is present in normal patients (but absent in AD patients).  Further it is unclear if a patient must have all of the claimed chromosome interactions that are found in AD patients and none of the claimed chromosome interactions are found in normal patients in order to be accurately diagnosed with AD. It is noted that the teachings in the specification are based on a very small number of AD patients (n=5) and control patients (n=5).  It is not clear if the chromosome interactions that were present in AD were detected in all 5 of the AD patients or only one.  It is not clear if the chromosome interactions that were absent in AD were absent in all 5 of the AD patients or only one.  It is noted that teachings in the specification do not appear to have been validated.  It is generally accepted in the art that larger sample sizes are needed before biomarkers can be used diagnostically in health care settings. Klein (Acta Neuropathol 2016 Oct 132(4) pages 503-514) teaches that studies with ~500 subjects will be well powered enough to discover novel epigenomic associations with AD (page 510, col 2). 
Even if the 10 elected chromosome interactions can actually be used to diagnose AD, it is highly unpredictable if they can be used to provide a prognosis of AD.  As discussed above, the claims broadly encompass ANY prognostic factor (i.e., time to death, response to treatment, progression free survival, etc.). For example, there is no data in the specification showing that AD patients with certain chromosome interactions respond better to treatment of AD in comparison to AD without the same chromosome interactions.  Further the specification does not 
In the instant case it is unpredictable as to whether the results obtained in the specification with blood samples could be extrapolated to other types of samples (i.e., brain, urine, lung, skin, etc.).  The prior art of Crutchley (Biomarkers in Medicine. 2010. 4(4): 611-629) teaches that chromatin conformation signatures (CCS) can be summarized by collections of DNA contacts.  Crutchley teaches that CCS may be complex and tissue specific.  For example Crutchley teaches that looping between the LCR and adult β globin genes was observed in definitive erythroid cells where the genes are expressed, but not in progenitor erythroid cells where they remain transcriptionally active (page 619, col 2).  Additionally Klein (Acta Neuropathol 2016 Oct 132(4) pages 503-514) teaches that given the availability of blood-derived DNA from large numbers of subjects characterized for AD, there is a lot of interest in profiling the epigenome of peripheral blood to identify susceptibility loci. The challenge is that there is, as yet, little data on the utility of this approach. While it is reasonable to expect that some life experiences or exposures could affect the epigenome of the brain and of the peripheral blood in the same manner, most probably will not. Klein teaches that it is unlikely that there is a strong, direct correlation between the epigenomes of the brain and blood such that measuring a given epigenomic feature in blood offers a reasonable proxy for the same feature in the brain for most genomic loci. Sampling certain immune cell populations that infiltrate the brain from peripheral blood may be meaningful, but, given the small proportion of such cells in cortical tissue, it will not be useful as a proxy for tissue profiles. Peripheral blood data may be more useful in identifying biomarkers that reflect the state of the subject but do not provide a direct evaluation of the brain (page 509 col 2 to page 510 col 1). The teachings in the specification only provide 
Additionally it is unpredictable as to whether the results obtained in the specification with AD could be extrapolated to other types of neurodegenerative diseases.  The different types of neurodegenerative disease encompassed by the claims have different etiologies, symptoms, and outcomes. It is expected that the different neurodegenerative diseases will also have different chromosomal interactions.  The teachings in the specification are limited to AD.  In the absence of evidence to the contrary it is highly unpredictable if the chromosomal interactions that are present/absent in AD will also be present/absent in other neurodegenerative diseases. 
It is also unpredictable as to whether the results obtained in the specification with human individuals could be extrapolated to non-human individuals.  The specification (para 0021) teaches that the chromosome interaction may reflect the status of the region of the chromosome, for example, if it is being transcribed or repressed. It is well known in the art that the genes that are differentially expressed in AD of human patients will not necessarily be differentially expressed in AD of non-human patients. The prior art of Castillo (Scientific Reports 2017 7:17762 pages 1-16) compared gene expression profiles of AD patients and different AD mouse models. As shown in Fig 1, 781 1 genes were upregulated and 591 were down regulated in the human AD temporal cortex while only 207 were upregulated and 73 were down regulated in the mouse model.  Thus it follows that different humans and non-humans will also have different chromosomal interactions.  The teachings in the specification are limited to humans with AD.  In the absence of evidence to the contrary it is highly unpredictable if the chromosomal interactions 
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Improper Markush Grouping Rejection
7. 	Claims 10-13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all 
	The Markush grouping of at least 10 chromosome interactions selected from Table 3 or 4 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each marker and gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the markers and genes comprise nucleotides. The fact that the markers and genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with neurodegenerative disease. Accordingly, while the different makers and genes are asserted to have the property of being correlated with neurodegenerative disease, they do not share a substantial structural similarity essential to this activity.
Further, the recited markers and genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that markers and genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited markers and genes possess the common property of being indicative of neurodegenerative disease. 

	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AMANDA HANEY/Primary Examiner, Art Unit 1634